DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2020 has been entered.

Status of the Claims
Amendment filed 17 September 2020 is acknowledged.  Claims 9 and 10 have been cancelled.  Claims 1, 11, 12, and 14 have been amended.  Claims 17-19 have been added.  Claims 1-8 and 11-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation, “the gate electrode.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which gate electrode (i.e. the switching gate electrode or the driving gate electrode) the claim refers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2014/0034923, hereinafter Kim ‘923) in view of Chen et al. (US Patent Application Publication 2009/0279028, hereinafter Chen ‘028), both of record.
With respect to claim 1, Kim ‘923 teaches (FIGs. 1, 3, and 4) a display device substantially as claimed, comprising:
a substrate (110) ([0101]);
a scan line (121) and a data line (171) on the substrate ([0062]);

a driving transistor (T1) including a driving gate electrode (G1/125a), a driving source electrode (S1) electrically connected to the switching drain electrode (D2), and a driving drain electrode (D1) ([0063, 0080]);
a capacitor electrode (127) on the driving transistor (T1) ([0086]; see FIG. 3); and
a driving voltage line (172) disposed on an interlayer insulating layer (160) and crossing the scan line (121) ([0062, 0092]; see FIGs. 3 and 4);
wherein the driving voltage (172) line overlaps a portion of the capacitor electrode (127) and contacts the portion of the capacitor electrode through a contact hole (168) formed in the interlayer insulating layer (160) ([0097]; see FIG. 3), and
wherein the capacitor electrode (127) overlaps the driving gate electrode (125a) in a plan view to form a capacitor (Cst) ([0086]; the driving gate electrode 125a is also the lower storage plate of the capacitor Cst).
Thus, Kim ‘923 is shown to teach all the features of the claim with the exception of:
wherein the interlayer insulating layer comprises a first interlayer insulating layer on the capacitor electrode; and a second interlayer insulating layer on the first interlayer insulating layer,
wherein the driving voltage line is disposed on the second interlayer insulating layer,

wherein the contact hole is formed in the first interlayer insulating layer and the second interlayer insulating layer.
However, Chen ‘028 teaches (FIG. 11) an interlayer dielectric (ILD) (76) comprising an inorganic first dielectric layer (76A) formed on an upper capacitor electrode (74), and an organic second dielectric layer (76B) formed on said inorganic first dielectric layer ([0022, 0024]) to reduce coupling between a first metal layer (metallization used to form gate electrodes 72 and upper capacitor electrode 74) and a second metal layer (metallization not shown formed over the interlayer dielectric 76) ([0032]).  This bi-layer ILD of Chen ‘028 would replace the single-layer interlayer insulation layer (160) of Kim ‘923, reducing coupling between at least the capacitor electrode (127) and the data line (171).  This arrangement when applied to Kim ‘923 would result in the driving voltage line being disposed on the second interlayer insulating layer, and the contact hole being formed in the first interlayer insulating layer and the second interlayer insulating layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interlayer insulating layer of Kim ‘923 comprising a first interlayer insulating layer on the capacitor electrode; and a second interlayer insulating layer on the first interlayer insulating layer, wherein one of the first interlayer insulating layer and the second interlayer insulating layer is an organic layer and another is an inorganic layer such that the driving voltage line is disposed on the second interlayer insulating layer and the contact hole is formed in the 

With respect to claim 2, Kim ‘923 and Chen ‘028 teach the device as described in claim 1 above, but primary reference Kim ‘923 does not explicitly teach the additional limitation wherein the first interlayer insulating layer and the second interlayer insulating layer overlap the capacitor electrode and the first driving electrode in a direction perpendicular to the substrate.
However, Chen ‘028 teaches (FIG. 11) first (76A) and second (76B) interlayer insulating layers overlapping a capacitor electrode (CE2) and a first driving electrode (GW2) in a direction perpendicular to a substrate (50) ([0022, 0024]) to reduce coupling between a first metal layer (metallization used to form gate electrodes 72 and upper capacitor electrode 74) and a second metal layer (metallization not shown formed over the interlayer dielectric 76) ([0032]).  These first and second insulating layers in combination provide insulation and protection to the underlying thin film transistor and capacitor.  This bi-layer ILD of Chen ‘028 would replace the single-layer interlayer insulation layer (160) of Kim ‘923, reducing coupling between at least the capacitor electrode (127) and the data line (171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first interlayer insulating layer and the second interlayer insulating layer of Kim ‘923 and Chen ‘028 overlapping the capacitor electrode and the first driving electrode in a direction 

With respect to claim 4, Kim ‘923 teaches (FIG. 4) further comprising: an insulating layer (180) on the data line (171) ([0098]); a first electrode (191) on the insulating layer (180) ([0098]); a light emitting layer (370) on the first electrode (191) ([0115]); and a second electrode (270) on the light emitting layer (370) ([0115]), wherein the data line (171) is on the second interlayer insulating layer (160 when formed as the bi-layer of Chen ‘028) ([0062, 0092]).
With respect to claim 5, Kim ‘923 teaches wherein the data line (171) contacts the second interlayer insulating layer (160 when formed as the bi-layer of Chen ‘028) ([0062, 0092]).
With respect to claim 17, Kim ‘923 teaches (FIG. 3) wherein the data line (172) is on the second interlayer insulating layer (160 when formed as the bi-layer of Chen ‘028) and overlaps both the capacitor electrode (127) and driving gate electrode (125a) in a direction perpendicular to the substrate (110) at a first location ([0086, 0097]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘923 and Chen ‘028 as applied to claim 1 above, and further in view of Jung et al. (US Patent Application Publication 2007/0176177, hereinafter Jung ‘177) of record.
With respect to claims 3 and 13, Kim ‘923 and Chen ‘028 teach the device as described in claim 1 above, but primary reference Kim ‘923 does not explicitly teach the 
However, Chen ‘028 teaches (FIG. 11) an interlayer dielectric (ILD) (76) comprising an inorganic, silicon nitride first dielectric layer (76A) formed on an upper capacitor electrode (74), and an organic second dielectric layer (76B) formed on said inorganic first dielectric layer ([0022, 0024]) to reduce coupling between a first metal layer (metallization used to form gate electrodes 72 and upper capacitor electrode 74) and a second metal layer (metallization not shown formed over the interlayer dielectric 76) ([0032]).  This bi-layer ILD of Chen ‘028 would replace the single-layer interlayer insulation layer (160) of Kim ‘923, reducing coupling between at least the capacitor electrode (127) and the data line (171).  Further, organic dielectric layers are low- materials and have dielectric constants lower than SiNx inorganic dielectric layer.  Therefore, the second interlayer insulating layer will have a lower dielectric constant than the first interlayer insulating layer.
Further, Jung ‘177 teaches (FIGs. 2 and 3) a bilayer interlayer dielectric (14) that may comprise an inorganic first interlayer insulating layer (14a; when selected from SiO2 or SiNx) and an organic second interlayer insulating layer (14b; when selected from PA or BCB) as suitable materials for use in a bi-layer interlayer dielectric of a display device ([0042]).  Because of the limited number of materials recited in Jung ‘177 for the first and second interlayer insulating layers, one of ordinary skill would arrive at a combination wherein the first interlayer insulating layer is inorganic and the second KSR International Co. v. Teleflex, 82 USPQ2d 1385 (U.S. 2007).  Applying the same legal precedent, it also would have been obvious to try combinations of these particular materials because adjusting the etch selectivity based upon these limited number of available materials would have been a known option within the technical grasp of a person of ordinary skill in the art.  Further, PA and BCB are low- materials and have dielectric constants lower than SiO2 and SiNx.  Therefore, selection of these materials will result in the second interlayer insulating layer having a lower dielectric constant than the first interlayer insulating layer as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first interlayer insulating layer and the second interlayer insulating layer of Kim ‘923 and Chen ‘028 as an inorganic layer and an organic layer respectively as taught by Chen ‘028 to reduce coupling between surrounding metal lines; and to have formed the second interlayer insulating layer of Kim ‘923 and Chen ‘028 having a lower dielectric constant than the first interlayer insulating layer as taught by Jung ‘177 as suitable materials for use in a bi-layer interlayer dielectric of a display device.

Claims 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘923 and Chen ‘028 as applied to claim 4 above, and further in view of Choi et al. (US Patent Application Publication 2005/0082968, hereinafter Choi ‘968) of record.
With respect to claims 6 and 7, Kim ‘923 and Chen ‘028 teach the device as described in claim 4 above with the exception of the additional limitations further comprising: a gate bridge contacting the driving gate electrode through the first interlayer insulating layer and the second interlayer insulating layer; and wherein: the first interlayer insulating layer includes a first contact hole through which the gate bridge passes, and the second interlayer insulating layer includes a second contact hole through which the gate bridge passes.
However, Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) contacting a transistor gate electrode (102b) through contact holes in a first interlayer insulating layer (104) and a second interlayer insulating layer (112) ([0085]) to connect different transistors in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Kim ‘923 and Chen ‘028 further comprising: a gate bridge contacting the driving gate electrode through the first interlayer insulating layer and the second interlayer insulating layer; and wherein: the first interlayer insulating layer includes a first contact hole through which the gate bridge passes, and the second interlayer insulating layer includes a second contact hole through which the gate bridge passes as taught by Choi 

With respect to claim 8, Kim ‘923, Chen ‘028, and Choi ‘968 teach the device as described in claim 6 above, with primary reference Kim ‘923 teaching the additional limitation further comprising: a transistor (T3) including a gate electrode (G3) electrically connected to the scan line (121), a source electrode (S3) electrically connected to the driving drain electrode (D1), and a drain electrode (D3) ([0065]).
Thus, Kim ‘923 is shown to teach all the features of the claim with the exception of wherein the drain electrode contacts the gate bridge.
However, Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) connecting a transistor gate electrode (102b) to another transistor drain electrode (110a) ([0085]) to connect different transistors in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the drain electrode of Kim ‘923, Chen ‘028, and Choi ‘968 contacting the gate bridge as taught by Choi ‘968 to connect different transistors in a display device wherein luminescence may be adjusted to enhance visibility.

With respect to claim 11, Kim ‘923, Chen ‘028, and Choi ‘968 teach the device as described in claim 6 above, but primary reference Kim ‘923 does not explicitly teach  the capacitor electrode has an opening through which the gate bridge is connected to the driving gate electrode.
However, Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) contacting a transistor gate electrode (102b) through contact holes in a first interlayer insulating layer (104) and a second interlayer insulating layer (112) to connect to a drain electrode (110a) of another transistor (T1) ([0085]) to connect elements in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed extending down to the gate electrode of Kim ‘923, Chen ‘028, and Choi ‘968 a gate bridge such that the capacitor electrode would have to have an opening through which the gate bridge is connected to the driving gate electrode as taught by Choi ‘968 to connect elements in a display device wherein luminescence may be adjusted to enhance visibility.

With respect to claim 12, Kim ‘923, Chen ‘028, and Choi ‘968 teach the device as described in claim 6 above, but primary reference Kim ‘923 does not explicitly teach the additional limitations wherein: the driving source electrode, the driving drain electrode, the switching source electrode, and the switching drain electrode are disposed in a same layer as each other, and the data line, the driving voltage line, and the gate bridge are disposed in a same layer as each other.
However, Kim ‘923 teaches (FIGs. 3 and 4) all source/drain electrodes (e.g. 177), the date line (171), and the driving voltage line (172) formed in a same layer as each other (on top of interlayer insulating layer 160) to interconnect the different transistors 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the external electrodes of Kim ‘923, Chen ‘028, and Choi ‘968 disposed in a same layer as each other such that the driving source electrode, the driving drain electrode, the switching source electrode, and the switching drain electrode would be disposed in a same layer as each other, and the data line, the driving voltage line, and the gate bridge would be disposed in a same layer as each other as taught by Kim ‘923 in an arrangement that aids in interconnecting the different transistors.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘923 in view of Chen ‘028 and Jung ‘177.
With respect to claim 14, Kim ‘923 teaches (FIGs. 1, 3, and 4) a display device substantially as claimed, comprising:
a substrate (110) ([0101]);
a scan line (121) and a data line (171) on the substrate ([0062]);
a switching transistor (T2) including a switching gate electrode (G2) electrically connected to the scan line (121), a switching source electrode (S2) electrically connected to the data line (171), and a switching drain electrode (D2) ([0064]);

a capacitor electrode (127) on the driving transistor (T1) ([0086]; see FIG. 3); and
a driving voltage line (172) disposed on an interlayer insulating layer (160) and crossing the scan line (121) ([0062, 0092]; see FIGs. 3 and 4);
the driving voltage (172) line overlaps a portion of the capacitor electrode (127) and contacts the portion of the capacitor electrode through a contact hole (168) formed in the interlayer insulating layer (160) ([0097]; see FIG. 3).
Thus, Kim ‘923 is shown to teach all the features of the claim with the exception of:
wherein the interlayer insulating layer comprises a first interlayer insulating layer directly on the capacitor electrode, the first interlayer insulating layer having a first dielectric constant; and a second interlayer insulating layer directly on the first interlayer insulating layer, the second interlayer insulating layer having a second dielectric constant lower than the first dielectric constant,
wherein the driving voltage line is disposed on the second interlayer insulating layer,
wherein one of the first interlayer insulating layer and the second interlayer insulating layer is an organic layer and another is an inorganic layer, and
wherein the contact hole is formed in the first interlayer insulating layer and the second interlayer insulating layer.

Further, Jung ‘177 teaches (FIGs. 2 and 3) a bilayer interlayer dielectric (14) that may comprise an inorganic first interlayer insulating layer (14a; when selected from SiO2 or SiNx) and an organic second interlayer insulating layer (14b; when selected from PA or BCB) as suitable materials for use in a bi-layer interlayer dielectric of a display device ([0042]).  Because of the limited number of materials recited in Jung ‘177 for the first and second interlayer insulating layers, one of ordinary skill would arrive at a combination wherein the first interlayer insulating layer is inorganic and the second interlayer insulating layer is organic as a matter of routine experimentation.  When there is a motivation to solve a problem and there are a finite number of identified, predictable solutions a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the KSR International Co. v. Teleflex, 82 USPQ2d 1385 (U.S. 2007).  Applying the same legal precedent, it also would have been obvious to try combinations of these particular materials because adjusting the etch selectivity based upon these limited number of available materials would have been a known option within the technical grasp of a person of ordinary skill in the art.  Further, PA and BCB are low- materials and have dielectric constants lower than SiO2 and SiNx.  Therefore, selection of these materials will result in the second interlayer insulating layer having a lower dielectric constant than the first interlayer insulating layer as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interlayer insulating layer of Kim ‘923 comprising a first interlayer insulating layer directly on the capacitor electrode, the first interlayer insulating layer having a first dielectric constant; and a second interlayer insulating layer directly on the first interlayer insulating layer, the second interlayer insulating layer having a second dielectric constant, wherein one of the first interlayer insulating layer and the second interlayer insulating layer is an organic layer and another is an inorganic layer, such that the driving voltage line is disposed on the second interlayer insulating layer and the contact hole is formed in the first interlayer insulating layer and the second interlayer insulating layer as taught by Chen ‘028 to reduce coupling between surrounding metal lines; and to have formed the second dielectric constant of Kim ‘923 and Chen ‘028 lower than the first dielectric 

With respect to claim 16, Kim ‘923 teaches (FIG. 4) wherein the data line (171) is directly on the second interlayer insulating layer (160 when formed as the bi-layer of Chen ‘028) and overlaps the capacitor electrode (127) in a direction perpendicular to the substrate ([0062, 0092]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘923, Chen ‘028, and Jung ‘177 as applied to claim 14 above, and further in view of Choi ‘968.
With respect to claim 15, Kim ‘923, Chen ‘028, and Jung ‘177 teach the device as described in claim 14 above, but primary reference Kim ‘923 does not explicitly teach the additional limitation further comprising: a gate bridge on the second interlayer insulating layer electrically connected to the driving gate electrode, wherein the gate bridge and the data line are adjacent to each other on the second interlayer insulating layer.
However, Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) contacting a transistor gate electrode (102b) through contact holes in a first interlayer insulating layer (104) and a second interlayer insulating layer (112) ([0085]) to connect different transistors in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Kim ‘923, Chen ‘028, and Jung ‘177 further comprising: a gate bridge on the second interlayer insulating layer electrically connected to the driving gate electrode as taught by Choi ‘968 to connect different transistors in a display device wherein luminescence may be adjusted to enhance visibility; and to have formed the gate bridge and the data line of Kim ‘923, Chen ‘028, Jung ‘177, and Choi ‘968 adjacent to each other on the second interlayer insulating layer as taught by Kim ‘923 to connect a drain electrode to a gate electrode.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘923 in view of Choi ‘968 and Chen ‘028.
	With respect to claim 18, Kim ‘923 teaches (FIGs. 1, 3, and 4) a display device as claimed, comprising:
a substrate (110) ([0101]);
a scan line (121) and a data line (171) on the substrate ([0062]);

a driving transistor (T1) including a driving gate electrode (G1/125a), a driving source electrode (S1) electrically connected to the switching drain electrode (D2), and a driving drain electrode (D1) ([0063, 0080]);
a capacitor electrode (127) on the driving transistor (T1) (see FIG. 3), the capacitor electrode (127) overlapping the driving gate electrode (125a) as seen in a plan view (see FIG. 3); and
an interlayer insulating layer (160) on the capacitor electrode (127) ([0092]).
Thus, Kim ‘923 is shown to teach all the features of the claim with the exception of:
wherein the capacitor electrode has an opening through which a gate bridge is connected to the driving gate electrode; and
wherein the interlayer insulating layer comprises a first interlayer insulating layer on the capacitor electrode; and a second interlayer insulating layer on the first interlayer insulating layer, wherein one of the first interlayer insulating layer and the second interlayer insulating layer is an organic layer and another is an inorganic layer.
However, Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) contacting a transistor gate electrode (102b) through contact holes in a first interlayer insulating layer (104) and a second interlayer insulating layer (112) to connect to a drain electrode (110a) of another transistor (T1) ([0085]) to connect elements in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).  When this 
Further, Chen ‘028 teaches (FIG. 11) an interlayer dielectric (ILD) (76) comprising an inorganic first dielectric layer (76A) formed on an upper capacitor electrode (74), and an organic second dielectric layer (76B) formed on said inorganic first dielectric layer ([0022, 0024]) to reduce coupling between a first metal layer (metallization used to form gate electrodes 72 and upper capacitor electrode 74) and a second metal layer (metallization not shown formed over the interlayer dielectric 76) ([0032]).  This bi-layer ILD of Chen ‘028 would replace the single-layer interlayer insulation layer (160) of Kim ‘923, reducing coupling between at least the capacitor electrode (127) and the data line (171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the capacitor electrode of Kim ‘923 having an opening through which a gate bridge is connected to the driving gate electrode as taught by Choi ‘968 to connect elements in a display device wherein luminescence may be adjusted to enhance visibility; and to have formed the interlayer insulating layer of Kim ‘923 comprising a first interlayer insulating layer on the capacitor electrode; and a second interlayer insulating layer on the first interlayer insulating layer, wherein one of the first interlayer insulating layer and the second interlayer insulating 

With respect to claim 19, Kim ‘923 teaches wherein the capacitor electrode (127) overlaps the driving gate electrode (125a) such that an outer boundary of the gate electrode is completely inside an outer boundary of the capacitor electrode as seen in a plan view (see FIG. 3) ([0086]).

Other Prior Art References
For the purposes of expediting prosecution, Applicant is asked to consider the following prior art references:
Shin (US Patent Application Publication 2014/0070184) of record;
Kim (US Patent Application Publication 2014/0299843);
Kim (US Patent Application Publication 2016/0104758);
Son et al. (US Patent Application Publication 2016/0204182) of record;
Lee et al. (US Patent Application Publication 2016/0321996); and
Kim et al. (US Patent Application Publication 2017/0005156).
These commonly-assigned references teach similar subject matter to that of Kim ‘923 and may be used for similar rejections.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 and 14 relying on the An ‘117 and Ahn ‘439 references have been considered but are moot because the new 
Applicant's arguments filed 17 September 2020 with respect to the Chen ‘028, Jung ‘177, and Choi ‘968 references have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 11) that there is no contact hole formed in layers (76A and 76B) of Chen ‘028 that allows a driving voltage line to contact any portion of either capacitor electrode (60 and 74).  Examiner respectfully disagrees.
Kim ‘923 teaches (FIG. 4) wherein the driving voltage (172) line overlaps a portion of the capacitor electrode (127) and contacts the portion of the capacitor electrode through a contact hole (168) formed in the interlayer insulating layer (160) ([0097]; see FIG. 3).  When substituting the interlayer insulating layer (160) of Kim ‘923 with the bi-layer interlayer insulating layer (76A and 76B) of Chen ‘028, the contact hole (168) of Kim ‘923 would be formed in both the first interlayer insulating layer (76A) and the second interlayer insulating layer (76B) of Chen ‘028.
Applicant argues (remarks, pp. 13-14) that Jung ‘177 is directed to using high-dielectric materials for insulating layers (14a and 14b) that increase capacitance and therefore crosstalk between metals of different layers.  Applicant alleges that the only criteria for material selection in Jung ‘177 is for etch selectivity ([0035]).  Thus, there can be no motivation for selecting a material combination that leads to lower capacitance between layers.  However, Applicant identifies that Jung ‘177 teaches that forming the second interlayer insulating layer having a lower dielectric constant that the first 
Chen ‘028 is cited wherein one of the first interlayer insulating layer and the second interlayer insulating layer is an organic layer and another is an inorganic layer.  Specifically, Chen ‘028 teaches (FIG. 11) an interlayer dielectric (ILD) (76) comprising an inorganic first dielectric layer (76A) formed on an upper capacitor electrode (74), and an organic second dielectric layer (76B) formed on said inorganic first dielectric layer ([0022, 0024]) to reduce coupling between a first metal layer (metallization used to form gate electrodes 72 and upper capacitor electrode 74) and a second metal layer (metallization not shown formed over the interlayer dielectric 76) ([0032]).  However, Chen ‘028 is silent to the specific organic material used for the second interlayer insulating layer (76B).  Jung ‘177 is cited to demonstrate known materials for use in an inorganic/organic interlayer insulating bi-layer.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Jung ‘177 teaches (FIGs. 2 and 3) a bilayer interlayer dielectric (14) that may comprise an inorganic first interlayer insulating layer (14a; when selected from SiO2 or SiNx) and an organic second interlayer insulating layer (14b; when selected from PA or BCB) as suitable materials for use in a bi-layer interlayer dielectric of a display device ([0042]).  These material combinations (e.g. SiNx for the inorganic first dielectric layer 76A and PA or BCB for the organic second dielectric layer 76B) could be used in the inorganic/organic interlayer insulating bi-layer of Chen ‘028 with a reasonable expectation of success.

Applicant argues (remarks, p. 16) that the only capacitor (Cst) is formed between gate electrode (102b) and source electrode (108b), and in neither electrode is there a hole formed.  Examiner respectfully disagrees.
Choi ‘968 teaches (FIG. 3A) a gate bridge (114a) contacting a transistor gate electrode (102b) through contact holes in a first interlayer insulating layer (104) and a second interlayer insulating layer (112) to connect to a drain electrode (110a) of another transistor (T1) ([0085]) to connect elements in a display device wherein luminescence may be adjusted to enhance visibility ([0143-0144]).  When this configuration is applied to Kim ‘923, it would necessarily require the capacitor electrode (127) to have an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893